Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 1 of 18




                     Case Clip(s) Detailed Report




                            Qualcomm



                  Saturday, January 05, 2019, 9:14:16 PM
                  Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 2 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 9:14:16 PM

                                                          Qualcomm



     Reifschneider, Eric (Vol. 01) - 02/22/2018                                           1 CLIP (RUNNING 00:52:03.866)



          Could you state your name for the record? ...
          ER V1                                61 SEGMENTS (RUNNING 00:52:03.866)

          1. PAGE 12:18 TO 12:19 (RUNNING 00:00:03.814)

                     18                       Could you state your name for the record?
                     19           A      Eric Reifschneider.
          2. PAGE 13:07 TO 13:10 (RUNNING 00:00:07.311)

                     07         Q    And did you work for Qualcomm before you
                     08    joined as an employee in 2012?
                     09         A    I was outside counsel on certain matters
                     10    before that.
          3. PAGE 24:21 TO 25:04 (RUNNING 00:00:39.490)

                   21            Q   So for the subscriber devices, can you think
                   22      of any licensee who did not -- who was not a current
                   23      modem chip customer?
                   24            A   There's a Chinese company called Meizu that I
                   25      remember we were negotiating with toward the end of my
             00025:01      time as general manager. I did not personally
                   02      participate in negotiations with them, but I was part of
                   03      the internal discussions about how to negotiate with
                   04      them.
          4. PAGE 25:05 TO 25:08 (RUNNING 00:00:17.477)

                     05         Q    Can you think of any company that you
                     06    negotiated with, for a SULA license, that was not a
                     07    current customer, buying modem chips from Qualcomm?
                     08         A    Not as I sit here right now.
          5. PAGE 26:17 TO 26:25 (RUNNING 00:00:45.436)

                     17         Q    While you were the general manager of QTL, did
                     18    Qualcomm have a policy of not selling modem chips to
                     19    customers unless they had a separate license agreement
                     20    with Qualcomm?
                     21         A    My understanding of the time I was general
                     22    manager of QTL was that we had a practice of not selling
                     23    modem chips to a company that was not licensed under the
                     24    patent portfolio for the kind of product that that modem
                     25    chip would go into.
          6. PAGE 27:16 TO 27:18 (RUNNING 00:00:05.763)

                     16         Q    Are you aware of any other company that has
                     17    that practice?
                     18         A    No, not that I can think of.
          7. PAGE 28:18 TO 28:19 (RUNNING 00:00:08.937)

                     18         Q    I'm going to hand you a document that's been
                     19    marked Exhibit 6548 -- oh, sorry. You're so far away.
          8. PAGE 29:05 TO 29:15 (RUNNING 00:00:34.098)

                     05         Q    It appears to be an e-mail from you to Derek
                     06    Aberle, David Cianflone -- I don't know if I'm saying
                     07    that right -- Marv Blecker, Lou Lupin, and Fabian
                     08    Gonell. Do you recall this e-mail?
                     09         A    No.


CONFIDENTIAL                                                                                                    page 1
                 Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 3 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 9:14:16 PM

                                                           Qualcomm

                     10           Q  And it's dated May 4th, 2012?
                     11           A  I see the date.
                     12           Q  Do you have any reason to believe that this
                     13    isn't an e-mail that you sent?
                     14         A    No.
                     15         Q    And attached to the e-mail is a slide.
          9. PAGE 29:23 TO 31:04 (RUNNING 00:01:59.876)

                   23                     So the slide is titled "Licensee
                   24      Disputes/Extensions," and the text says: "Issue:
                   25      Whether to maintain policy of refusing to sell ASICs to
             00030:01      unlicensed entities."
                   02                     What's an ASIC?
                   03            A   Application-specific integrated circuit.
                   04            Q   And is that -- can we colloquially call that a
                   05      "modem chip"?
                   06            A   Well, ASIC could be any kind of chip.
                   07            Q   Okay. So that's broader than just a modem
                   08      chip?
                   09            A   The common use of the term, yes, it's broader.
                   10            Q   Okay. Under that point, it says: "Such sales
                   11      present the risk of a finding of patent exhaustion in a
                   12      dispute over royalties."
                   13                     Is that what you understand to be the
                   14      reason for the policy?
                   15            A   My understanding was that was the concern for
                   16      the risk to the licensing business of selling -- selling
                   17      chips to unlicensed customers, the -- the risk of a
                   18      customer making an argument of patent exhaustion and
                   19      sort of undercutting the ability to license the patent
                   20      portfolio. Yes.
                   21            Q   Are you aware of any other reasons for the
                   22      policy?
                   23            A   I can't remember at this point.
                   24            Q   And just to note that this is referred to as a
                   25      policy in this slide.
             00031:01                     So the only reason that you're aware of
                   02      is the patent exhaustion?
                   03            A   It's the only one I can remember at this
                   04      point.
          10. PAGE 33:03 TO 33:05 (RUNNING 00:00:13.289)

                     03         Q    (BY MS. MILICI) Did Qualcomm communicate this
                     04    policy to its customers and licensees?
                     05         A    I believe so.
          11. PAGE 33:17 TO 34:11 (RUNNING 00:01:16.551)

                   17           Q    So by the time that you were general manager
                   18      at QTL, licensees generally knew that if they did not
                   19      have a license, they could not purchase ASICs from
                   20      Qualcomm; is that correct?
                   21           A    I think, generally, licensees understood that
                   22      they needed to have a license for the device that the
                   23      ASIC would incorporate into.
                   24           Q    Or they could not purchase ASICs from
                   25      Qualcomm?
             00034:01           A    I think they understood that our practice was
                   02      not to sell chips into unlicensed devices.
                   03           Q    During licensing negotiations, did you ever
                   04      remind a licensee about this practice?
                   05           A    Yes.
                   06           Q    Can you recall which licensees you reminded of
                   07      this practice, during licensing negotiations?
                   08           A    Yes.
                   09           Q    Can you tell me who they are?


CONFIDENTIAL                                                                          page 2
                 Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 4 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 9:14:16 PM

                                                           Qualcomm

                     10         A    I remember Sony and Huawei.      I can't
                     11    remember -- think of any others.
          12. PAGE 34:21 TO 35:09 (RUNNING 00:01:26.232)

                   21           Q    Starting with Sony, what do you recall about
                   22      reminding them about the licensing practice during
                   23      negotiations?
                   24           A    Well, I recall in 2012 there was a very unique
                   25      situation where the Sony Ericsson handset business,
             00035:01      which had been operating under the Ericsson license
                   02      agreement because it was an affiliate of Ericsson,
                   03      became -- or was going to become and did become
                   04      unlicensed, as a result of Sony buying out Ericsson's
                   05      stake in the joint venture. And so the business was no
                   06      longer an affiliate of Ericsson. And I remember
                   07      reminding -- or having discussions with people at Sony
                   08      Mobile about the difficulty that would put us in, in
                   09      terms of selling chips for unlicensed products.
          13. PAGE 42:06 TO 42:10 (RUNNING 00:00:20.389)

                     06         Q    So if I understand the concern, the concern is
                     07    that if you sell a chip to an unlicensed customer, that
                     08    you would not be able to get royalties for the IP
                     09    embodied on the chip and the -- and not for any other
                     10    IP?
          14. PAGE 42:13 TO 42:17 (RUNNING 00:00:17.427)

                     13         A    The concern, as I tried to explain before, was
                     14    that the company we were dealing with would argue, or
                     15    take the position, that, as a result of patent
                     16    exhaustion, they did not need to pay royalties at all,
                     17    or needed to pay less in royalties.
          15. PAGE 50:17 TO 51:09 (RUNNING 00:01:31.048)

                   17           Q    You said earlier that you had reminded Sony,
                   18      during negotiations, about the policy, or practice, of
                   19      not selling ASICs into unlicensed devices, and that you
                   20      had also reminded Huawei; is that correct?
                   21           A    Yes.
                   22           Q    Can you tell me what you recall about the
                   23      Huawei, the times you reminded Huawei of the policy?
                   24           A    Yes. So I remember there was a situation when
                   25      Huawei had a sort of unique China license agreement.
             00051:01      Well, I say "China" because it was an agreement that
                   02      bore out of unique circumstances in China. And that
                   03      agreement was going to expire. I think it had a
                   04      ten-year term. And they had an option -- a unilateral
                   05      option to renew it for another ten years, as I recall.
                   06      And we were approaching the deadline for them to renew
                   07      it.
                   08           Q    And was that a 3G license?
                   09           A    As I recall, yes.
          16. PAGE 53:12 TO 53:18 (RUNNING 00:00:40.312)

                     12                   While you were a general manager of QTL,
                     13    did Qualcomm have a policy of not granting exhaustive
                     14    licenses to ASIC manufacturers?
                     15         A    Well, again, I -- I didn't think of things in
                     16    terms of policies. But the practice at the time I was
                     17    general manager was not to seek to license exhaustively
                     18    other component suppliers.
          17. PAGE 87:02 TO 87:03 (RUNNING 00:00:05.076)

                     02           Q      I'm going to hand you what's been marked as


CONFIDENTIAL                                                                           page 3
                 Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 5 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 9:14:16 PM

                                                           Qualcomm

                     03    5186.
          18. PAGE 87:04 TO 87:04 (RUNNING 00:00:01.766)

                     04                      Do you recognize this document?
          19. PAGE 87:05 TO 87:14 (RUNNING 00:00:31.898)

                     05          A   This appears to be a series of e-mails, sent
                     06    in October of 2012, relating to our negotiations with
                     07    Sony.
                     08          Q   And the e-mail on top is from you to Marv
                     09    Blecker, Fabian Gonell, and Derek Aberle, with other
                     10    people copied, on October 20th, 2012; correct?
                     11          A   I see that, yes.
                     12          Q   Do you have any reason to believe you didn't
                     13    send this e-mail?
                     14          A   No.
          20. PAGE 87:24 TO 88:07 (RUNNING 00:00:15.850)

                   24           Q    (BY MS. MILICI) It says, "Frankly, I am an
                   25      outlier. I would delay final approval of chip shipment
             00088:01      until Tuesday to let them know that we are serious about
                   02      this."
                   03                     Do you see that?
                   04           A    Yes.
                   05           Q    Do you understand what Marv meant by "let them
                   06      know we are serious about this"?
                   07           A    No.
          21. PAGE 88:15 TO 89:05 (RUNNING 00:01:22.753)

                   15           Q    (BY MS. MILICI) And then, in your e-mail, it
                   16      starts with, "At minimum, we need to be prepared to stop
                   17      all chip shipments after Tuesday if they don't sign on
                   18      Tuesday." Do you recall writing that e-mail?
                   19           A    I don't specifically recall writing it.
                   20           Q    Do you recall having internal discussions
                   21      about whether to stop chip shipments to Sony?
                   22           A    I don't recall specific discussions. I recall
                   23      that we were generally, you know, very concerned about
                   24      what to do since, as I recall, at this point in time, by
                   25      October 20th, the six-month interim agreement had
             00089:01      expired. I think we did a short-term extension after
                   02      that, which had also expired. So they were, again,
                   03      unlicensed. And we were on that horns of the dilemma I
                   04      described earlier about what to do. And so we had
                   05      discussions around that.
          22. PAGE 89:25 TO 90:01 (RUNNING 00:00:08.033)

                   25           Q     I'm going to hand you what's been marked
             00090:01      as CX6534.
          23. PAGE 90:02 TO 90:04 (RUNNING 00:00:55.072)

                     02                   Do you recognize this document?
                     03         A    This appears to be a couple other e-mails that
                     04    branched off the earlier e-mail chain.
          24. PAGE 90:16 TO 91:15 (RUNNING 00:01:48.704)

                     16         Q    Okay. And then in this, you write, "Arguably,
                     17    it should not be a big deal if all that happens is that
                     18    a shipment is delayed a few days."
                     19                   And are you talking there about the
                     20    shipment to Sony that was the subject of the earlier
                     21    e-mail?
                     22         A    It looks that way.
                     23         Q    Okay. And then the last sentence before the

CONFIDENTIAL                                                                          page 4
                 Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 6 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 9:14:16 PM

                                                             Qualcomm

                   24      redaction says, "The relevant questions are, one, are
                   25      they more or less likely to sign on Tuesday if we hold
             00091:01      the shipment (if it makes any difference at all)."
                   02                      So were you considering delaying the
                   03      shipment in order to increase the likelihood that
                   04      they -- that Sony would sign?
                   05           A    I don't -- I mean, I don't know. I don't
                   06      remember.
                   07           Q    Okay.
                   08           A    I mean, at the level of specificity you're
                   09      asking me right now, I don't remember.
                   10           Q    Well, is that -- is that what you would take
                   11      from the sentence that you wrote?
                   12           A    It appears that I was identifying as one
                   13      relevant question, "Are they more or less likely to sign
                   14      on Tuesday if we hold the shipment, if it makes any
                   15      difference at all?"
          25. PAGE 98:01 TO 98:21 (RUNNING 00:02:00.559)

             00098:01            Q   My apologies about that. Okay. I'm going to
                   02      have Chris hand you what's been marked as 5224. And my
                   03      apologies in advance. It looks like this printed in
                   04      some weird, funky way. I'm not sure why, but hopefully,
                   05      we can muddle through anyway.
                   06                      So this appears to be an e-mail sent -- a
                   07      series of e-mails sent from -- in May 1st, 2013, through
                   08      May 8th, 2013, including several e-mails written by you.
                   09      Do you recognize these e-mails?
                   10            A   Generally, yes.
                   11            Q   So the last e-mail we looked at was April 9th.
                   12      And you referred to reminding them of the consequences
                   13      of becoming unlicensed. And then if you look at the
                   14      first e-mail on this exhibit, it's May 1st. And I'd
                   15      like to draw your attention to the -- to the last
                   16      sentence of the second-to-last paragraph on page 2. And
                   17      it --
                   18            A   So we're looking at the e-mail --
                   19            Q   I'm sorry. Page 3. The last page. It's an
                   20      e-mail from you, dated May 1st, 2013.
                   21            A   Okay.
          26. PAGE 98:22 TO 99:15 (RUNNING 00:01:05.212)

                   22           Q    And who is this -- who is it addressed to?
                   23      Who is that person?
                   24           A    It looks like that's Xuxin Cheng.
                   25           Q    And do you know who that is?
             00099:01           A    He was one of the people in Huawei's IP group
                   02      that we dealt with on licensing issues.
                   03           Q    Okay. And then, if you look at the
                   04      second-to-last paragraph, the last sentence, it says,
                   05      "Moreover, as you know, if the C2K SULA expires and has
                   06      not been replaced by a new patent license agreement
                   07      covering C2K products, there will be issues with
                   08      Huawei's ability to continue to use C2K chipsets or
                   09      QMC's software, issues which I am sure both our
                   10      companies would like to avoid."
                   11                     Do you see that?
                   12           A    I see that.
                   13           Q    And do you recall writing that?
                   14           A    Not specifically, but I have no reason not to
                   15      think this is an accurate copy of the e-mail.
          27. PAGE 100:16 TO 100:17 (RUNNING 00:00:10.885)

                     16         Q    Okay. I'm going to hand you -- or Chris
                     17    will -- a document marked CX6528. And this is an e-mail


CONFIDENTIAL                                                                           page 5
                 Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 7 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 9:14:16 PM

                                                             Qualcomm

          28. PAGE 100:16 TO 100:20 (RUNNING 00:00:15.185)

                     16         Q    Okay. I'm going to hand you -- or Chris
                     17    will -- a document marked CX6528. And this is an e-mail
                     18    from you to Tom Rouse and Deborah Dwight. And I think
                     19    you've told us who Tom Rouse is. Who is Deborah Dwight?
                     20         A    She was a lawyer within QTL.
          29. PAGE 100:25 TO 101:04 (RUNNING 00:00:17.484)

                   25           Q    Okay. So the        -- so this is titled "Huawei
             00101:01      meeting notes." And it        appears to be notes of a meeting
                   02      with Huawei held on May       10th. Is that the meeting that
                   03      you were referencing?
                   04           A    It looks like       it.
          30. PAGE 102:15 TO 102:17 (RUNNING 00:00:07.198)

                     15         Q    And at the end there, it says "TR." I'm
                     16    assuming that's Tom Rouse? Just a random guess.
                     17         A    Looks like it.
          31. PAGE 103:07 TO 103:14 (RUNNING 00:00:32.740)

                     07         Q    Okay. And for meeting notes like this, would
                     08    the practice of QTL have been to be accurate in the
                     09    notes?
                     10         A    Well, I don't -- there was no general practice
                     11    in taking meeting notes like this. Tom had the habit of
                     12    doing this sort of thing. I don't remember anyone else
                     13    doing it like Tom did. I, you know, would expect Tom to
                     14    try to be as accurate as he could be.
          32. PAGE 106:16 TO 107:07 (RUNNING 00:01:05.966)

                   16           Q    And then skipping a sentence after that, it
                   17      says, "Not to mention the chip supply problem." And is
                   18      that chip supply problem, again, the issue of the policy
                   19      or practice of not selling chips into unlicensed
                   20      devices?
                   21           A    As I look at the sentence before that, which
                   22      says, "Well, we've got some attractive terms, e.g.,
                   23      265 -- 2.65 for C2K in China. That would not be
                   24      available if the agreement expired" -- which seems clear
                   25      to me I'm talking about the expiration of the C2K
             00107:01      framework agreement. And the next sentence says, "Not
                   02      to mention the chip supply problem." So it appears to
                   03      me that was a reference to the potential situation, if
                   04      they did let the agreement expire without exercising
                   05      their option to renew it, that there could be an issue
                   06      with selling them chips for those devices if they wanted
                   07      to buy those chips.
          33. PAGE 124:23 TO 124:23 (RUNNING 00:00:08.329)

                     23           Q      I'm going to give you Exhibit 52 -- CX5211.
          34. PAGE 125:04 TO 126:07 (RUNNING 00:02:29.851)

                     04         Q    And is this a recap of a Huawei meeting dated
                     05    July 11th, 2013, that you sent to Fabian Gonell and
                     06    Derek Aberle, Marv Blecker, and Tom Rouse?
                     07         A    Yes. That's what it appears to be.
                     08         Q    And I believe you testified earlier that when
                     09    you wrote up such recaps or summaries, it would be your
                     10    intent to be as accurate as possible; is that correct?
                     11         A    I would do my best.
                     12         Q    Okay. If you turn to page 2, 5211-002, the
                     13    second full paragraph says: "We explain the rationale
                     14    behind our proposal and how it was designed to address
                     15    the concerns they raised at our meeting in San Diego,

CONFIDENTIAL                                                                                page 6
                 Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 8 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 9:14:16 PM

                                                             Qualcomm

                   16      how it deviates from our standard terms in some
                   17      significant ways. We explained why we have little
                   18      flexibility with the royalty rates, given the
                   19      established value of our patent portfolio, and indicated
                   20      our willingness to consider other ways to have a mutual
                   21      exchange of value, such as a patent transfer. But we
                   22      didn't have a specific proposal (regarding a patent
                   23      transfer) because they had not gotten back to us." I'm
                   24      not going to read the rest of the sentence.
                   25                     So does this refresh your recollection of
             00126:01      whether the patent transfer that you were talking about
                   02      in an e-mail the next day was related to the license?
                   03                     MR. BORNSTEIN: Object to the form of the
                   04      question.
                   05           A    Well, the -- the topic of a patent transfer
                   06      was part of the overall conversation, part of the same
                   07      discussion as the negotiation of license terms.
          35. PAGE 126:20 TO 127:07 (RUNNING 00:00:46.819)

                   20           Q    So to be clear: Huawei was asking Qualcomm to
                   21      reduce its rates. Qualcomm was responding: We can't
                   22      reduce our rates, but we'll consider other ways to
                   23      exchange value. Is that correct?
                   24           A    I think that's generally right.
                   25           Q    And one of those other ways to exchange value
             00127:01      was a patent transfer?
                   02           A    Yes.
                   03           Q    And as the e-mail from the next day we were
                   04      looking at said, another way to exchange value would be
                   05      a strat fund.
                   06           A    Yes. I don't recall that we ever proposed a
                   07      strat fund to Huawei, and I don't think that we did.
          36. PAGE 132:04 TO 132:18 (RUNNING 00:01:03.915)

                     04           Q       Okay.
                                            On the bottom of the next page --
                     05                   MR. BORNSTEIN: You're on 003?
                     06                   MS. MILICI: Yes.
                     07         Q    (BY MS. MILICI) That last paragraph mentions
                     08    explaining the concept of a strat fund to them.
                     09    Afterwards, they became much more interested. Does that
                     10    refresh your recollection about whether you offered a
                     11    strat fund to Huawei?
                     12                   MR. BORNSTEIN: Wait. Where are you?
                     13                   MS. MILICI: The last sentence on page 3.
                     14                   MR. BORNSTEIN: Thank you.
                     15         A    I see that. I didn't recall that we had
                     16    mentioned the idea or explained the idea of a strat fund
                     17    to them at this meeting. I don't recall that we ever
                     18    made them a specific proposal around a strat fund.
          37. PAGE 137:03 TO 137:04 (RUNNING 00:00:07.054)

                     03         Q         I'm going to pass out what has been marked
                     04    CX5210.       Do you recognize this document?
          38. PAGE 137:04 TO 138:11 (RUNNING 00:03:31.991)

                     04    CX5210. Do you recognize this document?
                     05          A   No.
                     06          Q   This is a document titled "Lenovo 4G
                     07    Strategy." It's dated March 14th, 2013.
                     08          A   I see that.
                     09          Q   If you turn to page 8, there's a slide that
                     10    says "Current Status of 4G Negotiations and Overdue
                     11    Royalty Payments." Does that refresh your recollection
                     12    of what you were negotiating with Lenovo in March of
                     13    2013?


CONFIDENTIAL                                                                           page 7
                 Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 9 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 9:14:16 PM

                                                             Qualcomm

                   14           A    A little bit. A little bit.
                   15           Q    Is it -- was Qualcomm trying to get Lenovo to
                   16      sign a 4G license in the spring of 2013?
                   17           A    As I recall, yes.
                   18           Q    Okay. If you could flip ahead to page 11,
                   19      there is a slide titled "Carrots and Sticks." Do you
                   20      understand what "Carrots and Sticks" means in this
                   21      context?
                   22           A    Seems to me the carrots were a series of
                   23      things we could possibly offer to them that would be
                   24      some benefit to them, potentially. And sticks were,
                   25      sort of, things we could sort of -- I don't know how to
             00138:01      put it. I don't know how I would describe the term
                   02      "sticks."
                   03           Q    Would it be fair to say that carrots and
                   04      sticks are two different sets of incentives you could
                   05      use to encourage Lenovo to sign a 4G license?
                   06           A    Seems possible.
                   07           Q    The goal of all of these suggestions would be
                   08      to get Lenovo to sign a 4G license. Is that how you
                   09      understand this slide?
                   10           A    Presumably, as I look at the overall slide
                   11      deck presentation.
          39. PAGE 150:05 TO 150:05 (RUNNING 00:00:05.745)

                     05           Q      I've got another exhibit.      It's CX6491.
          40. PAGE 150:06 TO 150:08 (RUNNING 00:01:14.690)

                     06                   Do you recognize this document?
                     07         A    Okay. I've looked at it. I don't
                     08    specifically recall the e-mails, but . . .
          41. PAGE 152:11 TO 153:09 (RUNNING 00:01:37.717)

                   11           Q    Okay. So this proposal has to do with QTI's
                   12      Snapdragon chips --
                   13                     (Phone interruption.)
                   14                     MS. MILICI: Sorry about that.
                   15           Q    (BY MS. MILICI) -- in multimode handsets that
                   16      are reported by Lenovo to Qualcomm under the applicable
                   17      license agreement, and it's offering $5 per unit in
                   18      funding, up to $80 million dollars, for eighteen months;
                   19      and then $100 million during the last twelve months. Do
                   20      you remember that proposal?
                   21           A    Vaguely.
                   22           Q    And does this indicate that those funds would
                   23      accrue on the use of Qualcomm chipsets in subscriber
                   24      units?
                   25           A    It indicates that the funds would accrue upon
             00153:01      the sale of a handset containing the QTI Snapdragon chip
                   02      that was reported by Lenovo to Qualcomm under the
                   03      applicable license agreement.
                   04           Q    So under this proposal, it would not accrue
                   05      any funds on the -- on the reporting of handsets that
                   06      used a competitor's chip instead of a QTI Snapdragon
                   07      chip; is that correct?
                   08           A    According to the terms of this proposal, I
                   09      think that's right.
          42. PAGE 159:23 TO 160:01 (RUNNING 00:00:10.818)

                   23           Q    So I understand this proposal: There is -- we
                   24      have Lenovo wants lower royalty rates. Is that correct?
                   25      Do you recall that?
             00160:01           A    Vaguely.




CONFIDENTIAL                                                                           page 8
                Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 10 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 9:14:16 PM

                                                             Qualcomm

          43. PAGE 175:09 TO 175:14 (RUNNING 00:00:53.243)

                     09         Q    I'm going to show you CX5179. And the first
                     10    e-mail in this chain is from you to Derek Aberle, Fabian
                     11    Gonell, Tom Rouse, dated October 15th, 2015. And it's
                     12    "LGE update." And it's reporting on a meeting with LGE.
                     13    Do you recall that meeting?
                     14         A    Vaguely.
          44. PAGE 177:20 TO 178:13 (RUNNING 00:01:10.973)

                   20           Q    Okay. If you look at the e-mail above that,
                   21      the last sentence, this is an e-mail from you to Derek
                   22      Aberle, also dated October 15th, 2015. And at the end
                   23      of that e-mail, you say: "I forgot to mention that they
                   24      also complained about the strat fund and indemnity funds
                   25      being tied to the use of QCT chips."
             00178:01                     Had -- had Qualcomm offered LGE a strat
                   02      fund and indemnity funds tied to the use of QCT chips?
                   03           A    I'm pretty sure this is referring to strat
                   04      fund -- a strat fund and indemnity fund that were
                   05      already in place.
                   06           Q    So at some point, there was an offer of a
                   07      strat fund and indemnity fund tied to the use of QCT
                   08      chips, but it had been accepted and was an actual --
                   09           A    Those funds were put in place before I joined
                   10      Qualcomm.
                   11           Q    And the funds were tied to the use of QCT
                   12      chips?
                   13           A    Apparently.
          45. PAGE 178:14 TO 178:14 (RUNNING 00:00:03.438)

                     14           Q      This is CX6500.      I think you testified earlier
          46. PAGE 178:14 TO 178:22 (RUNNING 00:00:45.318)

                     14         Q    This is CX6500. I think you testified earlier
                     15    that you only recalled a couple of strat funds that were
                     16    negotiated, along with licenses; is that correct?
                     17         A    That I was involved in.
                     18         Q    Okay. What about that you weren't involved
                     19    in?
                     20         A    Well, I -- I remember there being proposals of
                     21    strat funds made to some of the Chinese licensees from
                     22    time to time.
          47. PAGE 180:25 TO 181:08 (RUNNING 00:00:32.032)

                   25           Q    Then there's an e-mail from Jeff Altman,
             00181:01      saying: "We would like to propose the following to
                   02      Yulong." There's an up-front fee, two-year term, and
                   03      then a 65-cents-per-unit MDF per C2K devices using QMC
                   04      chips sold in China.
                   05                     Is "MDF" there meaning "market
                   06      development fund"?
                   07           A    I think that's what Jeff intended that acronym
                   08      to stand for, yes.
          48. PAGE 181:15 TO 182:01 (RUNNING 00:01:02.390)

                     15         Q    And you say: "Thanks. Have we looked into
                     16    how the accounting for this would work?" And your next
                     17    question is: "Would any of this be allocated to QCT?"
                     18                   So how would you decide beforehand
                     19    whether any of this would be allocated to QCT?
                     20                   MR. BORNSTEIN: Object to the form.
                     21         A    Well, it wasn't my decision. But I would want
                     22    to understand the impact of any potential deal to the
                     23    QTL P&L. And so understanding how much of a strat fund

CONFIDENTIAL                                                                                  page 9
                Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 11 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 9:14:16 PM

                                                             Qualcomm

                   24      might be allocated to QCT as opposed to QTL would be
                   25      relevant to my understanding of the overall impact of
             00182:01      the deal on our -- on our -- on the QTL P&L.
          49. PAGE 182:02 TO 182:04 (RUNNING 00:00:06.645)

                     02         Q    And it's the accounting people who would
                     03    decide that?
                     04         A    Yes.
          50. PAGE 188:04 TO 188:04 (RUNNING 00:00:04.858)

                     04                        And this is CX6516.      This appears to be
          51. PAGE 188:04 TO 189:20 (RUNNING 00:03:24.538)

                   04                      And this is CX6516. This appears to be
                   05      an e-mail dated May 2nd, 2013, from you to Derek Aberle
                   06      and Marv Blecker. And the second paragraph -- well,
                   07      first you start with, "Good meeting, in the end, with
                   08      OPPO today."
                   09                      In the second paragraph, it says, "Think
                   10      we have a good chance of getting them to take a 4G
                   11      license now if we are willing to give them, in addition
                   12      to the 5 million strat fund, a cap deduction for
                   13      marketing expenses."
                   14                      Does that refresh your recollection on
                   15      whether the strat funds were related to getting Chinese
                   16      OEMs to take 4G licenses?
                   17                      MR. BORNSTEIN: Object to form.
                   18           A     So as I look at this e-mail, I think I recall
                   19      now the meeting with OPPO that it refers to. And I
                   20      recall at the time we were discussing with them the
                   21      possibility of them entering into a 4G SULA with us. I
                   22      didn't remember the strat funds element of the proposal,
                   23      but it sounds like there was one. I remember this
                   24      being, I think for me, my first time meeting them in
                   25      person and, at least from my standpoint, a preliminary
             00189:01      discussion. I don't remember there being -- I mean, so
                   02      it was kind of a high-level discussion, not a lot of
                   03      specifics.
                   04           Q     (BY MS. MILICI) So you don't recall that
                   05      there were a number of strat funds offered to Chinese
                   06      companies roughly around the same time, in connection
                   07      with 4G licensing?
                   08           A     Well, I remember -- I remember we were -- we
                   09      were making an effort to -- to get 4G licenses signed,
                   10      with Chinese companies in particular. Samsung was
                   11      already signed. LG, I think, was already signed. And,
                   12      you know, I remember Jeff Altman was the one doing most
                   13      of that work. And I remember him suggesting or asking
                   14      for permission, you know, from time to time to offer
                   15      strat funds as part of those discussions he was having
                   16      with certain companies.
                   17                      I don't remember, of the -- now having
                   18      seen these e-mails relating to OPPO and Yulong and
                   19      Lenovo, I don't remember how many overall or which other
                   20      ones there might have been.
          52. PAGE 203:08 TO 203:08 (RUNNING 00:00:05.602)

                     08           Q       (BY MS. MILICI)     So this is a document marked
          53. PAGE 203:09 TO 203:09 (RUNNING 00:00:02.176)

                     09    CX6522.       Do you recognize this document?
          54. PAGE 203:10 TO 203:14 (RUNNING 00:00:39.212)

                     10           A       I -- it's a long e-mail chain, the top of


CONFIDENTIAL                                                                                 page 10
                Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 12 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 9:14:16 PM

                                                             Qualcomm

                     11    which is an e-mail from me, to a group of people at
                     12    Qualcomm, when I was still in private practice. I
                     13    don't -- I mean, I don't recognize all the e-mails lower
                     14    in the chain.
          55. PAGE 203:24 TO 204:09 (RUNNING 00:00:43.856)

                   24           Q    And the last full paragraph of this e-mail
                   25      says, "At this time, given these unresolved licensing
             00204:01      and supply terms issues, our operations team has been
                   02      advised to hold all component shipments to SCMC, Sony
                   03      Mobile." Do you see that?
                   04           A    I see that.
                   05           Q    Are you aware that the operations team was
                   06      directed to hold shipments to Sony Mobile?
                   07           A    I was not in the loop on what was going on
                   08      with the operations team at this point in time, while I
                   09      was still outside counsel.
          56. PAGE 205:03 TO 206:20 (RUNNING 00:03:51.291)

                   03           Q     Okay. This is CX5180. And there are -- the
                   04      e-mail at the top is from Eric Reifschneider to Marv
                   05      Blecker, Derek Aberle, Lou Lupin, Fabian Gonell, dated
                   06      March 21st, 2012.
                   07                      I want to look at an e-mail that starts
                   08      at the bottom of the second page and continues into the
                   09      third page. And it's from -- it's an e-mail from
                   10      Mr. Reifschneider to others, but it's forwarding below
                   11      an e-mail from J. Pearl. And it starts, "Dear Eric" at
                   12      the bottom of the page. Do you see that?
                   13           A     Yes.
                   14           Q     And at the bottom of that e-mail, the last
                   15      paragraph, it says: "Finally, I am sure that, in
                   16      raising the imminent delivery of Q chipsets, that you
                   17      are not threatening to withdraw or delay chipset
                   18      supplies."
                   19                      So did you have a conversation with
                   20      Jonathan Pearl in February 2002 -- I mean 2012, where
                   21      you raised the issue of Qualcomm chipset supply?
                   22           A     I don't remember. And if Jonathan is
                   23      referring to me personally or the royal "you," Qualcomm,
                   24      here, I just don't remember.
                   25           Q     Well, do you recall ever reminding an OEM of
             00206:01      Qualcomm's policy or practice of not selling chips into
                   02      unlicensed devices, while you were outside counsel?
                   03           A     Well, no. I mean, the only possible instance
                   04      where that could have happened would have been these
                   05      discussions with Sony. And I just -- I don't remember
                   06      exactly, you know, what happened in the short period of
                   07      time with Sony.
                   08           Q     Do you recall ever telling Sony that you were
                   09      going to tell QTC that they had refused to sign a
                   10      license?
                   11                      MR. BORNSTEIN: Object to form.
                   12           A     While I was outside counsel or --
                   13           Q     (BY MS. MILICI) No. After you were at
                   14      Qualcomm.
                   15           A     After I was at Qualcomm? I remember reminding
                   16      Jonathan at different points in time that, you know, we
                   17      had a -- a real problem we needed to solve, and it was
                   18      going to get -- I mean, it was very serious. Exactly
                   19      how I expressed that to him, I don't remember at this
                   20      point.
          57. PAGE 206:21 TO 206:23 (RUNNING 00:00:07.967)

                     21           Q      Okay.   I'll do one last document of the day,


CONFIDENTIAL                                                                             page 11
                Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 13 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 9:14:16 PM

                                                             Qualcomm

                     22    because I understand we're running low on tape.   This is
                     23    CX5204. The e-mail on the top is from
          58. PAGE 206:23 TO 207:16 (RUNNING 00:01:25.353)

                   23      CX5204. The e-mail on the top is from
                   24      Mr. Reifschneider, to Don Rosenberg and others, and has
                   25      been completely redacted. But the first e-mail in the
             00207:01      chain is from Eric Reifschneider to Jonathan Pearl,
                   02      dated October 27th, 2002.
                   03                     MR. BORNSTEIN: 2012.
                   04                     MS. MILICI: I mean 2012. Sorry. It's a
                   05      long day.
                   06           Q    (BY MS. MILICI) And at the end, the very last
                   07      sentence in that e-mail, it says, "It is regrettable
                   08      that SMC has chosen this course of action. But at this
                   09      point, I must report to QCT that SMC appears unwilling
                   10      to enter into a license agreement with Qualcomm."
                   11                     Now, do you -- does that refresh your
                   12      recollection of telling Sony that you were going to tell
                   13      QCT that they wouldn't enter a license?
                   14           A    Yes. I see what I wrote here to Jonathan.
                   15      And I was communicating to him what appears to be kind
                   16      of the next step in the escalation process.
          59. PAGE 207:17 TO 208:19 (RUNNING 00:02:08.536)

                   17           Q    The next step in the escalation process -- the
                   18      next step in what escalation process?
                   19           A    Well, decisions about chip shipments were not
                   20      mine. And so -- I mean, I think, ultimately, they went
                   21      to the very top of the company. But, you know, the
                   22      whole sort of situation, or issue, was triggered by the
                   23      status of the license discussions. And if the
                   24      discussions, you know, were going well and we were done
                   25      or close to done and everything seemed okay, that was
             00208:01      one type of report.
                   02                     If -- and what appears to be the case in
                   03      this point in time from the e-mail -- the discussions,
                   04      you know -- they weren't even getting back to us. We
                   05      thought we were just about done. And then Lee wasn't
                   06      even returning our phone calls, and we had no idea what
                   07      was going on, on their side. Then that was a different
                   08      type of report I would have to give to people
                   09      internally.
                   10           Q    Did you tell Jonathan Pearl that this was just
                   11      the next step in escalation and that you couldn't make
                   12      the decision?
                   13           A    I don't remember exactly what I said to him in
                   14      oral conversations. I mean, we were communicating on a,
                   15      as I recall, pretty regular basis, you know, throughout
                   16      all of this, working -- I thought, working together
                   17      to -- to try to get an agreement done and get everything
                   18      resolved. But I don't remember, like, word for word
                   19      exactly what I said.
          60. PAGE 210:25 TO 211:08 (RUNNING 00:01:27.375)

                   25           Q    All right. This is 6530. And do you
             00211:01      recognize that e-mail?
                   02           A    I sort of recognize it. I don't specifically
                   03      remember writing it. But, I mean, I recognize the topic
                   04      it's addressing and so on.
                   05           Q    And do you recall recommending that you
                   06      discontinue chip supply for certain customers?
                   07           A    I see here that it says that. I don't, again,
                   08      specifically remember writing the e-mail.



CONFIDENTIAL                                                                           page 12
                Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 14 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 9:14:16 PM

                                                             Qualcomm

          61. PAGE 211:09 TO 211:21 (RUNNING 00:01:00.303)

                     09         Q    Okay. Do you recall what the response was
                     10    of -- what any response was to your recommendation?
                     11         A    I don't believe we ever discontinued chip
                     12    supply to any of these customers.
                     13         Q    Do you know why?
                     14         A    The decision was made by the people who made
                     15    the decision to continue shipping. I don't recall
                     16    whether I -- you know, what their reasons were or if I
                     17    even knew their reasons.
                     18         Q    And who would have made that decision?
                     19         A    Well, I mean, I think, ultimately, the
                     20    decisions would have been made by Derek and Steve, maybe
                     21    some of the other senior EVP-level executives.




                                                                    TOTAL: 1 CLIP FROM 1 DEPOSITION (RUNNING 00:52:03.866)




CONFIDENTIAL                                                                                                          page 13
Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 15 of 18




                     Case Clip(s) Detailed Report




                            Qualcomm



                  Saturday, January 05, 2019, 3:16:29 PM
                Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 16 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:16:29 PM

                                                            Qualcomm



     Reifschneider, Eric (Vol. 02) - 02/23/2018                                       1 CLIP (RUNNING 00:09:39.096)



          MR. PIERCE: This is PX402. ...
          ER V2                                 8 SEGMENTS (RUNNING 00:09:39.096)

          1. PAGE 313:04 TO 313:04 (RUNNING 00:00:02.980)

                     04                      MR. PIERCE:      This is PX402.
          2. PAGE 313:07 TO 313:16 (RUNNING 00:00:32.705)

                     07         Q    (BY MR. PIERCE) There's two e-mails -- it's
                     08    three e-mails here -- e-mail chain from February 20th,
                     09    2015. I'm going to be focusing on the top e-mail, which
                     10    is an e-mail from you, Eric Reifschneider, to Derek
                     11    Aberle and Fabian Gonell.
                     12         A    Uh-huh.
                     13         Q    Do you see that? And it says -- the subject
                     14    is regarding "Mav follow up." Fair to say that this
                     15    whole e-mail chain is about Apple negotiations?
                     16         A    Yes. Yes.
          3. PAGE 315:19 TO 316:07 (RUNNING 00:00:50.085)

                   19           Q    And it's towards the end, the second-to-last
                   20      sentence. "We have tried to find compromises and
                   21      workarounds as they have whittled away, slowly and
                   22      surely, at every layer of protection of our business
                   23      model."
                   24           A    Okay. I see that, yes.
                   25           Q    So your business model is built to protect
             00316:01      against an OEM bringing FRAND litigation; correct?
                   02           A    No. No. What I think, as I sit here now and
                   03      look at this, I was referring to was the ability to have
                   04      both a licensing business and a product business -- in
                   05      our case, a chip business -- at the same time and be
                   06      able to generate revenues from both of those businesses
                   07      at the same time.
          4. PAGE 318:09 TO 321:06 (RUNNING 00:05:08.054)

                   09            Q   And so everyone at Qualcomm understood that in
                   10      this licensing negotiation with Apple, where Apple
                   11      wanted a guarantee of chipset supply, the -- the return
                   12      objective was that Qualcomm got legal language that
                   13      protected them against exhaustion arguments; correct?
                   14                     MR. BORNSTEIN: Object to the form.
                   15            A   That was an important consideration for us.
                   16            Q   (BY MR. PIERCE) But that consideration alone
                   17      didn't seem to alleviate your concerns about how Apple
                   18      was attacking your business model. Based on this
                   19      e-mail, it seems that you had broader concerns than just
                   20      exhaustion. You were also concerned about the fact that
                   21      Apple could disrupt the peaceful relationship by, for
                   22      example, initiating litigation that resulted in a
                   23      judicial determination of a FRAND rate for Qualcomm's
                   24      SEPs.
                   25                     MR. BORNSTEIN: Is there a question?
             00319:01            Q   (BY MR. PIERCE) Isn't that a fair
                   02      characterization of your -- of your comments in this
                   03      e-mail, where you talk about how they are "whittling
                   04      away slowly and surely at every layer of protection of
                   05      our business model"?
                   06            A   I remember being concerned, based on things

CONFIDENTIAL                                                                                                page 1
                Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 17 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:16:29 PM

                                                            Qualcomm

                   07      they had said about things they might do if we didn't
                   08      work out some sort of agreement, that could create
                   09      serious risks for QTL and for Qualcomm.
                   10           Q    Is it a serious risk to QTL that a judge could
                   11      determine a FRAND rate for Qualcomm's portfolio that was
                   12      different from Qualcomm's proposed FRAND rate?
                   13           A    At the time I was general manager, I think
                   14      there were fewer such FRAND decisions than there are
                   15      now. But generally, I was concerned about that risk.
                   16           Q    And Qualcomm's -- QTL is responsible for a
                   17      majority of Qualcomm's profits. And so if a judge came
                   18      along and slashed -- slashed Qualcomm's royalty rate,
                   19      that would destroy a great deal of the value of
                   20      Qualcomm's business model; correct?
                   21           A    As I said, I was concerned about the
                   22      possibility of, you know, a FRAND determination having
                   23      an impact on QTL royalty revenue.
                   24           Q    And the first time that -- did Nokia bring
                   25      FRAND claims against Qualcomm in the mid 2000s?
             00320:01           A    I believe so.
                   02           Q    After that -- between that and the current
                   03      Apple litigation, which I assume you've heard something
                   04      about, has anybody -- has any other cell phone
                   05      manufacturer brought FRAND claims against Qualcomm, to
                   06      your knowledge, based on publicly available information?
                   07           A    I can't think of -- I'm not -- as I think
                   08      about it, I'm not aware of another situation where there
                   09      is an actual lawsuit. There were some arbitrations.
                   10      I'd have to think a little bit harder about whether
                   11      FRAND issues came up in those or not. But I'm not -- I
                   12      can't think of anything off the top of my head.
                   13           Q    So Qualcomm's business model has been
                   14      successful at -- apart from Apple and Nokia, at
                   15      preserving a peaceful relationship with cell phone
                   16      manufacturers where they don't initiate FRAND
                   17      litigation; correct?
                   18                     MR. BORNSTEIN: Object to the form of the
                   19      question.
                   20           A    I mean, we worked very hard to maintain
                   21      peaceful relationships, which is why we were, you know,
                   22      always willing to listen and engage in discussion. And,
                   23      you know, there was just no shortage of, you know,
                   24      issues that would come up from time to time with
                   25      licensees. But we -- my time as general manager, we
             00321:01      were, I think, able to resolve most of them amicably.
                   02      And there were some that were unresolved when I stepped
                   03      down. But I -- other than an arbitration with LG that
                   04      was either pending or looming at the time, I don't
                   05      remember any other situation that resulted in
                   06      litigation.
          5. PAGE 456:11 TO 456:13 (RUNNING 00:00:10.277)

                     11         Q    (BY MR. RENNER) Mr. Reifschneider, I've
                     12    placed in front of you a document that we've marked as
                     13    Apple Reifschneider Exhibit 10. Exhibit 10 bears the
          6. PAGE 456:14 TO 456:14 (RUNNING 00:00:08.155)

                     14    Bates stamp Q2014FTC02874707.
          7. PAGE 456:15 TO 457:03 (RUNNING 00:00:32.870)

                     15                   Now, it appears to be a set of
                     16    handwritten notes that you took during the period of
                     17    your employment at Qualcomm. I can represent it was
                     18    produced in your files. There are pages in here that
                     19    are -- appear to be images of notebook covers with your


CONFIDENTIAL                                                                          page 2
                Case 5:17-cv-00220-LHK Document 1161-1 Filed 01/07/19 Page 18 of 18
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 3:16:29 PM

                                                            Qualcomm

                   20      name on them. Let me ask you a series of questions that
                   21      might help us to authenticate the document.
                   22                     In your tenure at QTL, did you
                   23      occasionally take handwritten notes in the normal course
                   24      of business?
                   25           A    Yes.
             00457:01           Q    And did you keep those handwritten notes in
                   02      composition books?
                   03           A    Sometimes.
          8. PAGE 458:01 TO 459:15 (RUNNING 00:02:13.970)

             00458:01            Q    And if we actually turn back two pages, I
                   02      think it will help us to orient ourselves. So turning
                   03      back to the page that ends in 4745, you see there's a
                   04      caption for "Sony"?
                   05            A    Yes.
                   06            Q    And the date "3-25" to the left of that?
                   07            A    Yes.
                   08            Q    Would it be your practice at QTL to take notes
                   09      of, among other things, negotiations that you had with
                   10      OEMs?
                   11            A    Sometimes, yes.
                   12            Q    Is this your handwriting that we're looking
                   13      at?
                   14            A    It looks like it.
                   15            Q    Do you recognize these pages as something that
                   16      you wrote?
                   17            A    I believe so.
                   18            Q    So let's go to the page I originally directed
                   19      you to, ending in 4747. At the top, does that read,
                   20      "Sony feedback"?
                   21            A    Looks like it, yes.
                   22            Q    Okay. And then you've got a few bullets.
                   23      First bullet: "Don't like three-year standstill";
                   24      correct?
                   25            A    Yes.
             00459:01            Q    Do you know what that was a reference to?
                   02            A    I don't remember at this point.
                   03            Q    The next bullet reads: "Sony concerned about
                   04      QC applying pressure through chip supply." Do you see
                   05      that?
                   06            A    I see that.
                   07            Q    Can you tell me anything about how it came to
                   08      be that you made that notation?
                   09            A    No, I don't recall it.
                   10            Q    Is that something you would have learned in
                   11      your discussion with Sony?
                   12            A    It appears I'm taking notes of, you know, the
                   13      meeting with Sony and sort of writing down some of the
                   14      things that were said at the meeting. I don't recall
                   15      whatever was said that prompted me to write that.




                                                                   TOTAL: 1 CLIP FROM 1 DEPOSITION (RUNNING 00:09:39.096)




CONFIDENTIAL                                                                                                          page 3
